
	
		I
		111th CONGRESS
		2d Session
		H. R. 6024
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. DeLauro (for
			 herself, Ms. Schakowsky,
			 Mr. McDermott,
			 Mrs. Lowey,
			 Mr. Grijalva,
			 Ms. Lee of California,
			 Mr. Meeks of New York, and
			 Ms. Richardson) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Federal Meat Inspection Act to
		  develop an effective sampling and testing program to test for E. coli in
		  boneless beef manufacturing trimmings and other raw ground beef components, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 E. coli Traceability and Eradication
			 Act .
		2.
			 Shiga toxin-producing E. coli eradication in ground beef
			(a)AmendmentTitle I of the Federal Meat Inspection Act
			 (21 U.S.C. 601 et seq.) is amended by adding at the end the following:
				
					26.Shiga toxin-producing E. coli eradication
				in ground beef
						(a)In
				generalThe Secretary of Agriculture shall require that
				slaughterhouses, processing establishments, and grinding facilities described
				in subsection (b) test for and report on the presence of Shiga toxin-producing
				E. coli at the following points:
							(1)One test at the
				slaughterhouse or processing establishment at which source trim was produced
				and 1 test of the source trim or bench trim at the receiving facility prior to
				combining with other lots from different sources.
							(2)If the source trim
				and grinding occurs at the same facility, 1 test of the source trim and 1 test
				of the final ground product.
							(b)AdministrationTo
				carry out this section, the Secretary shall—
							(1)publish
				peer-reviewed, science-based requirements for sampling protocols that
				establish, for each product type—
								(A)lot size
				limitations;
								(B)sample size and
				the methodology used to calculate the sample size;
								(C)sample
				number;
								(D)the expected power
				of the sample;
								(E)in-field and
				laboratory sampling collection methods; and
								(F)a standard for
				validating laboratory test methods;
								(2)at least every two
				years, publish a peer review of the sampling protocols referred to in paragraph
				(1) and any necessary revisions of such protocols;
							(3)approve
				establishment sampling protocols consistent with the sampling protocols
				referred to in paragraph (1); and
							(4)in the case of a
				positive sample that indicates the presence of Shiga toxin-producing E. coli in
				a lot of an establishment—
								(A)conduct an
				investigation sufficient to identify the original source of contamination using
				sampling protocols that include—
									(i)collecting
				documentary evidence; and
									(ii)collecting and
				analyzing a sufficient number of meat samples from the source lots, as
				identified by the collection of documentary evidence conducted under clause
				(i), to determine the presence or absence of the pathogen in the source lots
				and the identity of the establishment that was the original source of
				contamination at locations that may include—
										(I)the establishment that tested the meat from
				the original product lots;
										(II)an intermediary
				processor or warehouse holding meat from the same original product lots;
										(III)the
				establishment that produced the original product lots; or
										(IV)a Federally
				inspected or retail establishment that received part of the original product
				lots;
										(B)verify that meat
				or meat food products contaminated with Shiga toxin-producing E. coli, and the
				entire lot that is represented by the sample, are disposed of or treated to
				eradicate Shiga toxin-producing E. coli (in accordance with guidelines of the
				Secretary) before entry into commerce; and
								(C)promulgate
				regulations that require that the slaughterhouse or processing establishment
				takes corrective action and takes measures to prevent reoccurrence.
								(c)Testing
							(1)In
				generalA slaughterhouse or processing establishment producing or
				a grinding facility receiving trimmings shall test each lot using sampling
				standards and procedures determined by the Secretary.
							(2)Testing
				facilities
								(A)In
				generalAn establishment shall use an independent testing
				facility accredited by the Secretary that uses methods that are at least
				equivalent in specificity and sensitivity to the methods used by the Secretary
				to test beef trimmings.
								(B)AdministrationIn
				using an independent testing facility under subparagraph (A), the
				establishment—
									(i)shall contract
				with the facility on an annual basis; and
									(ii)shall not
				terminate the contract on the basis of positive test results reported by the
				facility.
									(3)Proficiency
				testing serviceA laboratory that tests beef for Shiga
				toxin-producing E. coli shall contract with a testing service to verify the
				proficiency of the laboratory.
							(4)Transmission of
				testing results
								(A)In
				generalTest results of any testing conducted under this
				subsection shall be delivered, not later than 24 hours after such results are
				obtained, to a specific individual designated by each slaughterhouse,
				processing establishment, or grinding facility.
								(B)Transmission to
				SecretaryThe slaughterhouse, processing establishment, or
				grinding facility shall report any positive or presumptive positive results
				directly to the Secretary through electronic means not later than 24 hours
				after receipt of results from a testing facility.
								(5)Habitual
				violatorsA slaughterhouse or processing establishment that
				produces or distributes trim that receives positive results that exceed the
				maximum allowable percentage of positive results for 3 consecutive days or more
				than 10 instances per year shall be listed on the public website of the
				Secretary as a habitual violator.
							(6)ComplianceThe
				Secretary shall take necessary regulatory action with respect to an
				establishment that fails to test, notify the Secretary of positive results, or
				otherwise comply with this subsection.
							(d)Imported ground
				beef
							(1)In
				generalAny trim, bench trim, and ground beef originating from
				outside the United States shall be subject to the same requirements as apply to
				domestic trim, bench trim, and ground beef under this section.
							(2)Verification
								(A)In
				generalTo be eligible for importation into the United States, a
				foreign facility shall provide a certification of compliance with paragraph (1)
				to a domestic slaughterhouse, processing establishment, or grinding
				facility.
								(B)Secondary
				testingThe domestic slaughterhouse, processing establishment, or
				grinding facility shall verify the results of the certification by conducting
				secondary testing of the trim, bench trim, or ground beef before processing
				into a final ground beef
				product.
								.
			(b)ApplicationSection
			 26 of the Federal Meat Inspection Act, as amended by subsection (a), shall
			 apply—
				(1)effective 180 days
			 after the date of the enactment of this section, to—
					(A)all
			 slaughterhouses and processing establishments that produce more than 25,000
			 pounds of trim per day; and
					(B)grinding
			 facilities that grind more than 25,000 pounds of trim or bench trim per
			 day;
					(2)effective December
			 1, 2011, to—
					(A)all
			 slaughterhouses and processing establishments that produce more than 5,000 but
			 not more than 25,000 pounds of trim per day; and
					(B)grinding facilities that grind more than
			 5,000 but not more than 25,000 pounds of trim or bench trim per day;
					(3)effective December
			 1, 2012, to—
					(A)all slaughterhouses and processing
			 establishments that produce more than 1,000 but not more than 5,000 pounds of
			 trim per day; and
					(B)grinding facilities that grind more than
			 1,000 but not more than 5,000 pounds of trim or bench trim per day; and
					(4)effective December
			 1, 2013, to all slaughterhouses, processing establishments, and grinding
			 facilities that produce or grind trim or bench trim.
				(c)Grants
				(1)In
			 generalThe Secretary of Agriculture shall award grants to assist
			 slaughterhouses, processing establishments, and grinding facilities in
			 complying with section 26 of the Federal Meat Inspection Act, as amended by
			 subsection (a).
				(2)Eligible
			 entitiesGrants awarded under this subsection are limited
			 to—
					(A)slaughterhouses
			 and processing establishments that produce not more than 1,000 pounds of trim
			 per day; and
					(B)grinding
			 facilities that grind not more than 1,000 pounds of trim or bench trim per
			 day.
					(3)Grant
			 funding
					(A)AmountThe amount of each grant awarded under this
			 subsection shall not exceed $10,000.
					(B)PriorityThe
			 Secretary shall award grants under this section on a first-come, first-served
			 basis.
					(4)TerminationThe grant program established under this
			 section shall terminate on December 1, 2013.
				3.Protection
			 against adulterated and contaminated meat or meat food products
			(a)FindingsCongress finds that
			 it is essential and in the public interest that—
				(1)the health and welfare of consumers be
			 protected by ensuring that meat and meat food products distributed to consumers
			 are wholesome and not adulterated or contaminated; and
				(2)Federal meat inspection programs identify
			 all sources, including the slaughterhouse source, of original adulteration and
			 contamination of enteric foodborne pathogens in meat in any case in
			 which—
					(A)lab samples test positive for enteric
			 pathogen adulteration or contamination; or
					(B)adulterated or contaminated meat is found
			 in commerce, including foodborne outbreaks.
					(b)DefinitionsSection 1 of the
			 Federal Meat Inspection Act (21 U.S.C. 601) is amended by adding at the end the
			 following:
				
					(x)Enteric foodborne pathogenThe term enteric foodborne
				pathogen means live bacteriological matter that is commonly present in
				the digestive systems of animals for slaughter, including Shiga toxin-producing
				E. coli and salmonella, the presence of which in meat food products may
				indicate unsanitary conditions at the point of slaughter.
					(y)EstablishmentThe term establishment means
				any person, firm, meat broker, renderer, or animal food
				manufacturer.
					.
			(c)Protection against adulterated and
			 contaminated meat or meat food productsSection 8 of the Federal
			 Meat Inspection Act (21 U.S.C. 608) is amended—
				(1)by striking Sec.
			 8. The Secretary and
			 inserting the following:
					
						8.Protection against adulterated and
				contaminated meat or meat food products
							(a)In generalThe
				Secretary
							;
				(2)by inserting or contaminated
			 after adulterated; and
				(3)by adding at the end the following:
					
						(b)Sampling protocols
							(1)In generalIn carrying out this Act, the Secretary
				shall implement sampling protocols using methods and technologies to enable
				personnel of the Food Safety and Inspection Service to rapidly trace potential
				adulteration and contamination of meat and meat food products by enteric
				foodborne pathogens to possible preceding sources of the adulteration and
				contamination, including preparation, packaging, and slaughtering
				establishments, to determine the original site source of the adulteration or
				contamination.
							(2)Requirements
								(A)In
				generalThe sampling protocols referred to in paragraph (1) shall
				enable rapid tracing to the source of contamination, through the—
									(i)collection of
				documentary evidence; and
									(ii)collection and
				analyses of a sufficient number of meat samples from the source lots, as
				identified by collection of documentary evidence conducted under clause (i), to
				determine the presence or absence of the pathogen in the source lots and the
				identity of the establishment that was the original source of contamination at
				locations that may include——
										(I)the establishment that tested the meat from
				the original product lot;
										(II)an intermediary
				processor or warehouse holding meat from the same original product lot;
										(III)the
				establishment that produced the original product lot; or
										(IV)a Federally
				inspected or retail establishment that received part of the original product
				lot.
										(B)TimingThe collection of documentary and other
				relevant material to enable rapid tracing under subparagraph (A) shall occur at
				the time that samples of the relevant meat or meat food product are
				collected.
								(C)CertificationThe onsite inspector and a responsible
				establishment representative shall certify that the documentary and other
				tracing material collected under subparagraph (A) is complete and
				accurate.
								(3)Tracing of adulterated and contaminated
				meat and meat food productsIf a meat or meat food product sample tests
				positive or is indicated to test positive for adulteration or contamination by
				enteric foodborne pathogens, the Secretary shall immediately conduct a
				trace—
								(A)to identify all sites of adulteration and
				contamination, including preparation, packaging, and slaughtering
				establishments; and
								(B)to identify the original source of
				adulteration or contamination.
								(4)Subsequent samplingIf a raw ground meat sample tests positive
				or is indicated to test positive for adulteration or contamination by enteric
				foodborne pathogens at a preparation, packaging, or slaughtering establishment,
				the Secretary shall require subsequent sampling at the establishment, and any
				establishments supplying that establishment, each day for a minimum of 15
				consecutive days after the date on which the adulterated or contaminated sample
				is
				collected.
							.
				
